                           Case 4:19-cv-01655-KAW Document 1 Filed 03/29/19 Page 1 of 19



                   I   Andrew A. Goode, State Bar No. 136047
                        ago o de @bi shop -b arry. c om
                   2   Rebecca B. Aherne, State Bar No. I10888
                       r aheme @bi shop - b arry. com
                   J   BISHOP I BARRY
                       A Professional Law Corporation
               4       6001 Shellmound Street, Suite 875
                       Emeryville, Califomia 9 4608
                   5   Telephone: (5 1 0) 596-0888
                       Facsimile: (510) 596-0899
               6

               7       Attorneys for Plaintiff UNITED SPECIALTY INSURANCE COMPANY

               I
               9
                                                          I-INITED STATES DISTRICT COURT
        o     10
        o
        @
        o                                              NORTHERN DISTRICT OF CALIFORNIA
        @
        o
        o     ll
  0a
  l.-   o
  isõ
 i @ ..
     u
              t2
 t{
 U'A J                 I-INITED SPECIALTY INSURANCE                              Case   No. 3:19-cv-01655
Énã8          13       COMPANY,
<dO<
o¡6:*                                                                            COMPLAINT FOR DECLARATORY
*9ó8          I4               Plaintift                                         RELIEF
Y ?.-P
vrYi-7'
õ+5õ
  ñ>o
              15       V
 i¡r^
 Ø2o
 5ur9
 o  ..
              l6       DHILLON EXPRESS LLC; REYNALDO
 @U z                  CARPIO; GLENDA CARPIO; and DOES                 1-
    o
    r
    o         17       10, inclusive,
        u
        J
         U
        t-"
              18               Defendants.

              19

              20               Plaintiff UNITED SPECIALTY INSURANCE COMPANY ("LINITED SPECIALTY")

              2I       complains against defendants DHILLON EXPRESS LLC, REYNALDO CARPIO, GLENDA

              22       CARPIO, and each of them, as follows:

              23                                                       INTRODUCTION
              24               1.         This is an action for declaratory relief to settle questions concerning insurance

              25       coverage for   a   judgment in a suit for damages resulting from an August 9,2075 automobile

              26       accident on Highway I-10 in Fort Stockton, Texas which resulted in injuries to Reynaldo Carpio

              27       ("the Accident"). The Accident occurred when a tractor-trailer allegedly operated by Thanh Dien

              28       (ooDien"), on behalf of   A-1 Group LLC ("4-1"), veered left onto the median, and after 314 of         a


                                                                             1

                                                         COMPLAINT FOR DECLARATORY RELIEF
                             Case 4:19-cv-01655-KAW Document 1 Filed 03/29/19 Page 2 of 19



                   I    mile, collided with the center column of an overpass. Co-driver Reynaldo Carpio, who was

                   2    allegedly in the passenger seat, suffbred injuries as a result of the collision. The Accident is more

                   J    specifically detailed inparagraphs 21, 22,23 aîd24 which are incorporated herein for

                   4    informational purpos         es.

                   5              2.        Reynaldo Carpio and his wife Glenda Carpio brought a personal injury action

                   6    against A-1 and Dien ("the Carpio          Action") on February 5,2016 in the Los Angeles County
                   7    Superior Court, Case No. 8C609172. The complaint in the Carpio Action asserted causes of action

                   8    for negligence, failure to maintain workers compensation and loss of consortium based on the

                   9    allegations that Dien, a driver and agent for A-1, was driving eastward on Highway I-10 in Fort

         o,
         o
               10       Stockton and operating a tractor owned by A-1 when he lost control of the vehicle, veered off the
         6
         o
         (o
         o
         r)
               11       road and collided with a concrete overpass. The complaint further alleged that Reynaldo Carpio,
  n^
  isõ
  ¡-O

  ir)..9
   :1     u
               12       also a driver for      A-1   and apassenger in the tractor, was injured as a result of Dien's negligence.     A
   u)a )
É.t=^
É.i,¿.ö        13       true and correct copy of the complaint in the Carpio Action is attached hereto as Exhibit A.
<do<
t,t=*
o-o,Ío         l4                 3.        An attorney filed an answer to the complaint on behalf of Dien, but thereafter Dien
;:,i3
^Ze@
Ø=i,^
ó-i>o,        15       represented      himself. On October 3,2016,       a default was entered against    A-1.
  +à1
  (tEo
  EUJr)
  o
              t6                  4.       Notwithstanding the tractor and trailer involved in the accident are listed as covered
  @U z
         o
         I
         À
         U
              t7       autos under      A-1's commercial automobile policy issued by Allied Premier Insurance ("Allied"),
         J
         u
         l-
              18       Allied declined to defend A-1 and Dien in the Carpio Action.

              l9                5.         On September 22,2016, Dhillon Express LLC ("Dhillon") was added to the Carpio

              20       Action   as    DOE   1 based    on the assertion that the tractor was owned by Dhillon and leased to its

              21       'Joint venturer" A-1. A true and correct copy of the Amendment to Complaint substituting Dhillon

              22       as   DOE   1   is attached hereto as Exhibit   B. A default was entered   against   Dhillon on January   19,

              23       20t7.

              24                6.        The "trial" in the Carpio Action took place on May 24,2018 and consisted         of
              25       testimony of Reynaldo and Glenda Carpio, and documentary evidence including the equipment

              26       lease entered into between Dhillon and         A-l.   A minute order provides: (1) judgment was entered

              27       on June 25,2018; (2) A-1, Dien and Dhillon did not appear; and (3) defaults had been previously

              28       taken against     A-l   and   Dhillon. Judgment was given as follows: 4,868,207 for Reynaldo Carpio

                                                                            2
                                                            COMPLAINT FOR DECLARATORY RELIEF
                              Case 4:19-cv-01655-KAW Document 1 Filed 03/29/19 Page 3 of 19



                     I    against A-1, Dien and Dhillon, and $750,000 for Glenda Carpio against A-1, Dien and Dhillon.

                    2     The court's Entry of Judgment provides in part: "[T]he trial consisted of a trial on the merits as to

                    J     the defaulting party and a prove-up hearing by oral testimony and documentary evidence as to the

                    4     defaulted parties. There was no request for a statement of decision and none was required because

                    5     of the length of the tnal;'

                    6                7   .    United Specialty issued a Commercial Automobile Policy No. GWP        101   84 in

                    7     Alameda County to Dhillon for the period July 8, 2015 to July 8, 2016 ("the Policy").

                    8                8.       On January 22,2019, United Specialty was first notified of the Accident and the

                    9     Carpio Action by letter dated January 15,2019 from Eric Ryanen, counsel for the Carpios. The

          o,
          o
                10        letter enclosed a copy of the Crash Report, the Equipment Lease Agreement between Dhillon and
          co

        (o
        o
        r)
                1l        A-1, the complaint in the Carpio Action, the notice of entry of default against Dhillon and the
  ro
  ¡.-   o
  ieõ
  1()..
  f s     u
                t2        abstract   ofjudgment. This January 15 letter states that the ooevidence adduced attnal supported the
  (Dø     ¿

&E=8            13        findings" that: (1) the tractor was owned by Dhillon and leased to A-1 ; (2) the equipment lease
<Éo<
t,t=*
A9(59           t4       agteement between Dhillon and A-1 provided that Dhillon was responsible for the maintenance               of
;3 "i3
2¿i<b
ao-'i>o
  úìn
               t5        the tractor; (3) the cause of the Accident was brake       failure. The trial concluded with a judgment
  ØUo
  ruJr)        t6        against Dhillon.
  o
  @U    z
        o
        I
        o      I7                g.          United Specialty alleges there is no coverage under the Policy for the Accident
        U
        J
        U
        F
               18        because the tractor and trailer involved     in the Accident were not listed or scheduled for coverage

               t9        under the Policy. United Specialty further alleges it has no public liability obligations under the

               20        MCS-90 Endorsement attached to the Policy because under federal law, the endorsement applies

               2I        only in the event of a judgment or settlement against the named insured and only if the insured was

               22        acting as a for hire motor carrier at the time of the accident. United Specialty alleges Dhillon was

               23        not acting as a for hire motor carrier at the time of the Accident. In addition, the MCS-90

               24        Endorsement does not otherwise apply to injuries to employees (defined under federal law as

               25        including independent contractors) in the course of their employment.

               26                10.         An actual, present and justiciable controversy exists between the parties as to

               27        whether the Policy or the MCS-90 Endorsement provides recovery for any portion of the judgment

               28        entered in the Carpio Action.

                                                                                a
                                                                                J
                                                            COMPLAINT FOR DECLARATORY RELIEF
                            Case 4:19-cv-01655-KAW Document 1 Filed 03/29/19 Page 4 of 19



                   1               I   1.    All identifiable   persons or entities who may have a claim or interest in the matters      in
                   2    controversy or who would be affected by the declarations made by the Court have been named as

                   J    defendants in this action.

                   4                                                          THE PARTIES
                   5               12.       United Specialty is an insurance company organized and existing under the laws         of
                   6    the State of Delaware with its principal place of business in Bedford, Texas. Prior to the filing           of
                   7    this action, United Specialty has complied with all applicable requirements both to engage in the

                   8    business of insurance, as well as to file this action.

                   9               13.       United Specialty is informed and believes that defendant Dhillon is a Califomia

         o,
         o
               10       corporation with its principal place of business in San Bernardino County.
         ó
         o

  ()
         (o
         o
         r)
               11                  14.      United Specialty is informed and believes that defendant Reynaldo Carpio is a

  isõ
  NO

  i()..
  )9u
               12       resident of the State of California.
  ura    ¿

ÉEz8           13               15.         United Specialty is informed and believes that defendant Glenda Carpio is a resident
<rO<
oi,hi"
o-oXo
  Zv@
               l4      of the State of Califomia.
Y ? "iP
õYiA
m-i >o        15                16.         United Specialty is ignorant of the true names and capacities of defendants sued
 +-à:
 Øgo
 Eulr)
 o
              l6       herein as DOES         I through   10, inclusive, and therefore sue these defendants by such fictitious
 @u     z
       o
       rÀ     T7       names. United Specialty will amend this complaint to allege their true names and capacities when
         U
  .J
         u
        t-
              18       ascertained.

              t9                                                            JURISDICTION
              20               17      .    This is a civil action of which this Court has original jurisdiction under 28 U.S.C.

              2T       $1332 in that it is a civil action between citizens of different states and the matter in controversy

              22       exceeds the sum of $75,000 exclusive of interest and costs.

              23               1   8.       The amount in controversy is $ 1,000,000, the per accident limit of liability under the

              24       Policy, or $750,000, the limit for public liability provided under the MCS-90 Endorsement attached

              25       to the Policy. These amounts exceed the sum of $75,000.

              26               19.          Complete diversity of citizenship exists in that Plaintiff United Specialty is a

              27       corporation incorporated under the laws of the State of Delaware and has its principal place            of
              28       business in the State of Texas and Plaintiffs are citizens of the State of California.


                                                                                 4
                                                           COMPLAINT FOR DECLARATORY RELIEF
                                 Case 4:19-cv-01655-KAW Document 1 Filed 03/29/19 Page 5 of 19



                        1                                                            VENUE
                       2               20.    Venue is proper as defendants because defendants Reynaldo and Glenda Carpio are

                       J     residents of the State of California, and defendant Dhillon, as a California corporation which does

                       4     business in this district, is a resident of this district because   it is subject to this court's personal
                       5    jurisdiction. This is also the district in which "a substantial part of the events or omissions giving

                       6     rise to the claim occurred" as the Policy, which is the subject of this action, was issued in

                       7     Livermore, California.

                       8                                                 THE CRASH REPORT
                       9               2I.   The Texas Police Officer's Crash Report ("the Crash Report") dated August 12,

             o
             o,
                   10       2015 states the Accident occurred on August 9,2015 at 4:30 a.m. on U.S Highway I-10 in Fort
             @
             o
             @
             o,
             ()    11       Stockton, Pecos County, Texas. The speed limit in this area is noted to be 80 mph. Unit 1 is
     r)
     isõ
     NO

     itr)..
     f*u
                   t2       identified as a2012 black International Harvester tractor VIN# 3HSDJSJR7CN620757. Reynaldo
     cha ¿

ÉEe8               13       Carpio is identified as the driver who occupied the left front seat of the tractor. He is also
<EO<
oi,bi"
*:ós
;: d3
                   t4       identified as the owner of the tractor. Dien is identified as a passenger or occupant of the tractor
(D
õ:-ã
  = =,).          15        who occupied the front right seat.
     Tir.^
     Ø+o
     5rrr9
     o
                  t6                   22.   Unit2 is described   as a 2015 white trailer   VIN# 1UYVS253 5FU223121. Both the
     OU z
          o
          I
          È
          U
                  l7        tractor and trailer were towed by Barbee's Wrecker Service in Fort Stockton.
          J
          U
          F
                  18                23.      The driver and passenger were taken to Pecos Memorial Hospital in Fort Stockton.

                  l9        No charges were filed against them. The motor carrier is identified as A-1 Group LLC,

                  20        DOT#2517715. The section of the Crash Report pertaining to vehicle defects was left blank.

                  21        However, the Crash Report notes the "Contributing Factor" was that the driver was "fatigued or

                  22        asleep."

                  23               24.       Officer Evanjelina Salamanca states in the "Investigator's Narrative Opinion of

                  24        What Happened" of the Crash Report:

                  25
                                   LTNIT I VYAS HAULING LTNIT 2 HEADING EAST ON INTERSTATE 10. SHORTLY
                  26               AFTER MILE MARKER 256, LINIT I VEERED TO THE LEFT END GUARD RAIL, THEN
                                   CONTINUED IN THE MEDIAN APPROXIMATELY 314 OF A MILE, LEAVING THE
                  27               ROAD WAY AND COLLIDING WITH THE CONCRETE OVER PASS.

                  28               WHEN THE VEHICLE COLLIDED WITH THE CONCRETE OVER PASS, THE DRIVER
                                   WAS EJECTED TO THE BACK SLEEPER. SEAT BELT WAS STILL INTACT.

                                                                                 5
                                                            COMPLAINT FOR DECLARATORY RELIEF
                              Case 4:19-cv-01655-KAW Document 1 Filed 03/29/19 Page 6 of 19



                     I                                                       THE POLICY
                    2             25.        The Policy provides commercial automobile coverage for covered "autos"

                    J     designated by symbol 67 pursuant to the        "Motor Carrier Coverage Form" (CA 00 20 0310) that
                    4     states in relevant part:

                    5             SECTION       I. COVERED       AUTOS

                    6             Item Two of the Declarations shows the o'autos" that are covered "autos" for each of your
                                  coverages. The following numerical symbols describe the "autos" that may be covered "autos."
                    7             The symbols entered next to a coverage on the Declarations designate the only'oautos" that are
                                  covered "autos."
                    8
                                  A.         Description of Covered Auto Designation Symbols
                    9
                                  Symbol         pescription Of Covered Auto Designation Symbols
         o      10
         @
                                  67             lSpecifically        Only those o'autos" described in Item Three of the Declarations
         o                                       IDescribed           for which a premium charge is shown (and for Liability
         @
                11
                                                                      Coverage any ítrailers" you don't own while attached to any
         o,
  ()
         ll)                                     l"Autos"
  NO
  isõ
  i rf)
  f*u
          ..
                l2                               I
                                                                      power unit described in Item Three).
  (na     ¿
É.4=Â
É.il4.ö         13                26.        The Policy's "Schedule Of Covered Autos - Extension Of Declarations - Item Three
<üo<
t,5=*
A=cró3          t4       - Schedule Of Covered Autos You Own" does not list the tractor or trailer involved in the
Y ? "iP
õ i:i
õìrõ
  =
  ñ>6
  +ir^
               15        Accident.
  r;-uo
 E IJJ
 o
 @u
         IO
               t6                27.         The Policy's Motor Carrier Coverage Form further provides that coverage is only
         z
         o
         T
         c
         U
               l7        afforded for "accidents" resulting from the ownership, maintenance or use of a covered "auto," and
         J
         U
         f-
               18        states in relevant part:

               t9                SECTION        II.   LIABILITY COVERAGE
               20                A.      Coverage

               2T                We will pay all sums an o'insured" legally must pay as damages because of "bodily
                                 injury" or "property damage" to which this insurance applies, caused by an "accident"
               22                and resulting from the ownership, maintenance or use of a covered "auto."

               23                28.     The MCS-90 Endorsement, entitled "Endorsement for Motor Carrier Policies              of
               24        Insurance for Public Liability Under Section 29 and 30 of the Motor Carrier Act of 1980," provides

               25        in relevant part:

               26                The insurance policy, to which this endorsement is attached, provides automobile liability insurance
                                 and is amended to assure compliance by the insured, within the limits stated herein, as a motor
               27                carrier of property, with Sections 29 and 30 of the Motor Canier Act of 1980 and the rules and
                                 regulations of the Federal Motor Carrier Safety Administration (FMCSA).
               28


                                                                              6
                                                              COMPLAINT FOR DECLARATORY RELIEF
                                Case 4:19-cv-01655-KAW Document 1 Filed 03/29/19 Page 7 of 19



                       I             ln consideration of the premium stated in the policy to which this endorsement is attached, the
                                     insurer (the company) agrees to pay, within the limits of liability described herein, any final
                       2            judgment recovered against the insured for public liability resulting from negligence in the
                                    operation, maintenance or use of motor vehicles subject to the financial responsibility requirements
                                    of Section 29 and 30 of the Motor Carrier Act of 1980 regardless of whether or not each motor
                                    vehicle is specifically described in the policy and whether or not such negligence occurs on any
                       4            route or in any territory authorized to be served by the insured or elsewhere. Such insurance as is
                                    afforded, for public liability, does not apply to injury to or death of the insured's employees while
                       5            engaged in the course of their employment, or property transported by the insured, designated as
                                    cargo.
                       6

                       7                                                      FIRST CLAIM
                       8                                  (For Declaratory Relief    -   Duty to Indemnify)

                       9            29.       United Specialty reincorporates and realleges, each and every allegation set forth in

             o,    10       paragraphs 1 through 28, inclusive, as though fully set forth herein.
             o
             ó
             o

   ()
             (o
             o
             r)
                   11               30.      The Policy obligates United Specialty to pay all sums an insured legally must pay as

   isõ
   NO

   ir)..
   f$u
                   t2      damages because of "bodily      injury" or "property damage" caused by an o'accident" resulting from
  ura !
ÉEe8               t3      the ownership, maintenance or use of a covered "auto." The tractor and trailer involved in the
<do<
ot,tT"
*eós              l4       Accident were not covered ooautos" under the Policy because neither was listed or scheduled for
i 3   "i3
(t, É i,)^
                  15       coverage under the     Policy. Thus, United Specialty alleges there is no coverage for the Accident
';iã
   T
  õ!o
        E^

  5ur9
  o
                  16       under the Policy. This means that the Policy does not apply to any portion of the damages awarded
  @U z
             ï
             o
             À    17       to Reynaldo and Glenda Carpio in the Carpio Action.
             U
             U
             t-
                  18                31.      A judicial declaration is necessary and appropriate at this time because an actual,

                  t9       present and justiciable controversy exists between the parties as to whether the Policy applies to

                  20       any portion of the damages awarded to Reynaldo and Glenda Carpio in the Carpio Action.

                  2l                WHEREFORE, Unitod Specialty requests the court enter judgment in its favor as set forth

                  22       below.

                  23                                                   SECOND CLAIM

                  24                                         (Declaratory Relief - Public Liability)

                  25                32.      United Specialty reincorporates and realleges, each and every allegation set forth in

                  26       paragraphs 1 through 31, inclusive, as though fully set forth herein.

                  27                33.      United Specialty alleges it has no public liability obligations under the MCS-90

                  28       Endorsement attached to the Policy because, under federal law, the endorsement applies only in the

                                                                                 7
                                                           COMPLAINT FOR DECLARATORY RELIEF
                               Case 4:19-cv-01655-KAW Document 1 Filed 03/29/19 Page 8 of 19



                      1    event of   a   judgment or settlement against the named insured and only if the insured was acting as a

                     2     for hire motor carrier at the time of the accident. United Specialty alleges Dhillon was not acting

                     J     as a for hire motor carrier at the time of the        Accident. Rather, the tractor-trailer was being operated
                     4     under the motor carrier authority of    A-l        and specifically under    A-1's U.S. Department of
                     5     Transportation number (DOT 2517         7I   5).

                     6              34.       In addition, and in the alternative, United Specialty alleges the MCS-90

                     7     Endorsement does not apply to injuries to employees (defined under federal law as including

                     8    independent contractors) in the course of their employrnent.

                     9             35.        A judicial declaration is necessary and appropriate at this time because an actual,

           O)    10       present and justiciable controversy exists between the parties as to whether the MCS-90
           o
           æ
           o
           (o
           o
           r)
                 1l       Endorsement applies to any portion of the damages awarded to Reynaldo and Glenda Carpio in the
     ()
     ¡.-   o
     ieõ
     l+     u
                 T2       Carpio Action.
     Øø    ¿
Eï'=ø
EUE()
                 13                WHEREFORE, United Specialty requests the court enter judgment in its favor as set forth
<do<
o,5=*
o-o,Í"o          t4       below.
Y 3 ¡3
^2e6
(t
aô   =-,,x
     -i > o
     ñ>o         15                WHEREFORE, plaintiff United Specialty prays as follows:
     Ëa^
     Øgo
     =UJr)
     o
                t6            1.   For a declaration that United Specialty has no obligations under the Policy for any portion
     @U z
           o
           I
           û    l7                 of the damages awarded to Reynaldo and Glenda Carpio in the Carpio Action;
           )U
           U

           t-
                18           2.    For a declaration that United Specialty has no obligations under the MCS-90 Endorsement

                t9                 for any portion of the damages awarded to Reynaldo and Glenda Carpio in the Carpio

                20                 Action;

                21           3.    For costs incurred in this action;

                22           4.    For such other and further relief as the Court deems just and proper.

                23

                24        Dated: March       7),zots                               BrsHoP BARRYI




                25

                26
                                                                                   B
                27                                                                                  A
                                                                                           Attorneys for Plaintiff United Specialty
                28                                                                         Insurance Company

                                                                                       8
                                                           COMPLAINT FOR DECLARATORY RELIEF
Case 4:19-cv-01655-KAW Document 1 Filed 03/29/19 Page 9 of 19




                                                664))
EXHIBIT
      Case 4:19-cv-01655-KAW Document 1 Filed 03/29/19 Page 10 of 19


                                                                                                               PAGE ø3195
øzlsglåøtÉ   t5:57 2L361 ',?                                  LASC


                                                                                                              PATE
øileôl2er6 16:39                                           SIT¿M EM.                                                    OÉ
                    ,   8BB4E01SõS



                                                                                           ^^1t)
                                                                                            k1loÐ
 I                                                                                   *¿ltd{ffiffiHm'-
 ¿
                                                                                            ,tË8 0 õ 2010
 t                                                                              ülsfllR,
                                                                                                         OfmúClatk
                                                                                                              D|9'T'
 4

 5

 6
                                        Ð   af   8¿,n*,f DîpYiç
                                       -/supm.IoR couRT oF CÁLIFoRNIÀ
 7                      COI,JNTY OF LOS ÄT{GEI.ES         -   STA}.ILEY.MOSKCOT¡RTHOUEE
 I                                                                                                             g
 I                                                             crsoNo.:                    BCC Ûfl XT
       RBYNIILDO CARPIO md OtgìtlDA
l0     CANPIO,                                                 I,NIJMITEI' CTVIL CåÍIE -
                                                               DETVT.AND EKCEE DF Szs,flo l}.O D
                         Pl¡intiff¡,
lt                                                             COMPL¡AINT
              vs,
t2
                                                                     I.   NEGLIOENCE
t3     A.IONTUP LLg'ilTANH DIBN'                ANd                  ?, NEGLIGB.ICE'¿¡rU fnnt¡nn fO
       DOBS I to l0'ir¡cln¡iq                                             'tufAlNlAnf $TORKRS
t4                       Dsfondant¡.                                      COMPE}¡SATTON INSURANCB
                                                                          (Ft¡rsuant to   l¡bor   Coda æerloo¡ 3?06'
15
                                                                          370e))
t6                                                                   3. IOBS OF CONSO&TIUIId

11
                                                               D[ÌtfÀ¡{D IIOR JURY TRITIL
l8
t9     PIAINTIFF$ ALIBOB ¡.û¡{INST DEFBNDA}ITSr

20                                                      IWOUUSU9N
2t     t.      T[ir l¡ m ¡cdon by PleintiftR.ETl{AI.D0 CARPITø                  rcosìtçr daÛugas     tirÍn¡
?2     duglc velrlolo truok apoidónt     rytfla Plalnilff wa¡ sidfu   In tho prsrcngoi sbrt

2t     esan ¡ctlonby     hiswíft, Plshüff GL${DACARPIO, forlo¡¡ ofcon¡ortlum'

2Ã     by Dôfr¡rdßrlt A.I'OROUP         I'tC ('A-1   GROUPT' md Þeftndant          TfIAItllf DIEN vrns
2S     vchlclc.
                                                                                                                   s
26                                                                                                r                TJ



27
                                                                                                  fi8Êt        uE
                                                                                                  âFi$b        Ð
2E
      Case 4:19-cv-01655-KAW Document 1 Filed 03/29/19 Page 11 of 19




 I                                          P.ABtrEs AND JURISDICTION
 2    Z,       At all tirncs herçin mentioned" PlaintiffRDYNALDO CARPIO ¡nd GLDNDA CAPRIO

 3    (hereirraftor..,plaistiffs'), was, and is now, an individual adult natutnl peNon residing in thc Shte
                                                                                                                          of

 4    California.

      3,       Defendant      A-l GROUII     is a California Limited          Liability Corporatìon with   iæ principal
 5

 6    place of busincss in Los Angeles County, California

 'l   4.       Plaintiffwas ¡ truck driver for Defendant           A-l    OROUP on or about Augrtst 9, 2015.

 E    5.       Defenda¡t DIEN THANH (hcrcinafter "DIEN'), is an individual natural petson residing in

 I    the Stale of Califomia ln San Bernardino County'

l0    6.       Defcndant DIEN THANH           1ry4-s   an âgent for     A-t   GROUP.

ll    7.       Plaintiffs arc ignorant of the true namos and oapaoities of Defendants sued herein as DOES I

t2    to 10, inclusive, ancl thercfore su€ th€sç Dehndanfs by such fictitious nanres. Plaintiffs will amend

t3    this Complaint to allege thelr true Dane$ and ô.apacities when ascottsined. Plaintiffs are infor¡ued

l4    a¡d belicvcs, arul thereon allegc, that each of the fictítiously named Defendanb caused injury to

l5    Plaíntiffs as herein alteged, and that Plaintiffs' rights against such fïctitiously ttnmed Defendants

t6    arisc fiom such injury.

l7    8.       Tlis Court has subject     rnatter jurisdiotion as the aggtgate amount           of the clairns oxceeds

l8    $25,000, and personal jurisdiction over defendsnts u¡rder Code of Civil Ptocedure $410,10, in that

¡9    defendorts rcside and/or do busiuess in          l¡s    Augeles County, Califotnia, or otherwise have the

20    requisite mininrum contacts with thc State such as to             justiff this Court exercisingjurisdiction ovcr

2l    thern.

22                                            CO}IdMON ALLDCATIONS

23    g.       Plaintiftb refers to parngraphs    (l)    through (S) of this complnint and incolporate them by

24    rçfercncc as   if   the sanç welc sct forth hercin in entircty.

25    10.      On or about August 9, 2015, Defendant DIEN wus driving the truek owncd by

26    lJefenda¡rt   A-l   GROUP and DOES I to           10.

27    I   l.   Plaintiff REYNALDO CARPIO \ì,as a passe nger at the lime of llre incidcnt; Plaintiff

2E    REYNIALDO CARPTO qnd D€f€ndant DIEN rodc togethor and drcve in shifts.
                                                                  -2-
                                                          COMPLAINT
      Case 4:19-cv-01655-KAW Document 1 Filed 03/29/19 Page 12 of 19




  I    lZ.    At approximarely 4:30anr while ddv¡ng etst oll I-10 in Fort Stockton TX, Defendant DIEN

  2   læt cont¡ol of the vehiole, veered offthe road, and collided with a conqrete ovelpas$,

      13.     Defendant DIËN was ncgligent in his driving by tosing control of the vehiclo, veering
                                                                                                                off
  3

      the road, and colliding with the conolcte ovgrpass.            Specificall¡ DIEN hnd a duty to   use due care in
  4

      his driving, breac¡ed his legal duty by veer{ng offthe rond likely c{ue to fatigrre      ol inattention, snd
  5

  6   tlrc breach of DIFN's duty was the proximnte c¡use of the accident and thus Plainliffs' iqiuries.

  7
      14.     As a rpsult of this incident, PlaintiffttEYNALDO CARPIO has suffeled major inJurics,

      including a fractute at L2-3.
  I
      lS.     On A¡gust 15, 2015, PlaintiffREYNALDO CARPIO undqwent a disceotomy                         ilL2'3.
  9

l0    16.     After belng dischnrged, Fl¡intiffREYNALDO CARPIO rcturnod to his homs in Califoruía

      and has rcce¡vcd tbllow+rp orthopedic trcatnrÊnt in Califonún.
ll
l2    l?,     PlaintiffREYNAtDO CARPIO hassutferrdhospiul and rnedical expens€s, püst wågc loss,
      loss of earning capacity, and getreral clamages, accordíng to proof.
ll
t4                                              FIRST CAUSE OF ACTION
l5                                                      NEGtJGJqT.{cE
l6     (By plainriffREYNAI,DO CAPRIO against Defendants A-l CROUP, DIEN, and DOES I lo l0)

t7    18,    Plainriff rcfcrs to paragraphs (l) through (17) of this complaint ancl incorporates tlæm by
l8    refçrcnce as   if   thc sümö we¡c sct forth herein in enlirety.
l9    19.    Dsfcndant DTEN's negligcnce makes him liable directly to PlaintiffREYNALDO CARPIO.
20    20.    DefendantDIENwa$ånsgwtorcmployeoofA-l                         GROUPandDOES        l   to l0atthetimeof

2l    the ircideut

2?,   21,    DeÈndant DIEN was acting within lhe scope of his agency or employment with                  A-l
23    GROUP and DOES            I to l0at   ths time of tlre incident.

24    22.    As a direct and proximate cause of the negligence of Defendunts, PlaintiffREyNALDO

25    CARPIO sufÈrrd serious and pernranent injuries and damages in an amount to be proven at trial,

26

27

28
                                                                -3
                                                         COÀffiLAINT
     Case 4:19-cv-01655-KAW Document 1 Filed 03/29/19 Page 13 of 19




 I
                                                   INSURANCE
 2
                                          (Labor Codo sections 3706'3?09)
 3         (By ptaintiff RXYNALDO i¿pruO against Defendants A-t CROUP and DOES I to l0)

     21.      plainriffREYI.tALDO CARPIO nfersto paragraphs (l) through (22) of this complaint and
 4

 5   incorporates them by reference as if the same tryele set forth herein ln entirety'

 6   24.      For purposes of this cause of action   onl¡ PlaintiffREYNALDO           CARPIO is alleged lo be an

     ernployee of Defendant      AI-CROI p and DOES t to 10.
 7

 I   Z5..     Ernployers in Catifonria are required by Labor Code sectiou 3700, et seq,, to cany and

     maintain Workers Cornpeirsation insut'ånce to prutect employees who arc injured during a work-
 I
     related incidcnt.
l0
     Z(r.     Dçftndant Al-GROUP ¡rrd DOES I to l0 failcd to cary and maintaiu Workels
u
     Conrpensation incurancc at the tirne of the August 9, 2015 incident'
L2
     27.      As Dcfendant A1-OROUP and DOES 1 to l0 r¡¡ere willfully uninsurcd, Plaintiff
t3
     REYNALDO CARPIO is entitled to blirrg this cause of action as workors compensation exclusivity
l4
     does not apply.
l5
     28.      Detbndant   A-l   OROT P nnd DOF^S     t to t0 årE pñesumed negligcnt     pursuant to Califomia
l6   Labor Code 3?08. ,{dditionally, it is not a defense to the willfully uninsured defcntlant enrployer
t?   tlrnt the ernployee was guilty of contributoly nugligence, or a$sun€d the risk of the hazard
t8   complained o{, or that tho injury was caused bythe uegligence of a fcllow servant.
r9   29.      ,{s a dircct and proximrte cause of thç negúigonce of Defendants, PlaintiffREyNALDO
20   CARPIO suffcrcd scr'ious and pcnnanent injulics aud damages in an amount lo be provon at trial.

2t   30.      Plaíntíff REYNALDO CAR.PIO ls also êntltlëd to reasonable attot'ney's fees pursuatrt to

22   Labor Code 3?09.

23

24                                        THIRD CAUSE Orf ACTIOU

25
                                           LOSS   Or COTSqRTIUIq
        (By   Plaintifftl"ENDA                            A-l CROUP, DIEN, ¡nd DOES I to l0)
                                   C/TRPIO agalnst Defendants
26

27   31.      PlaintiffOLENDA CARPIO rcfers to paragraphs (l) thtough (30) of thls complaint and
     hrcorporates thern by ¡eferencc as   if the sam€ wete    set forth hcrpin in entirety.
28
                                                         4-
                                                  COMPLAINT
          Case 4:19-cv-01655-KAW Document 1 Filed 03/29/19 Page 14 of 19




     I    32,     plainriff, GLENDA CARPIO and hcr spouse, Plaintlff REYìIALDO CARPIO, att, and at

     2    alt timcs ¡nentionecl in the Cornplnint wøe, husband and wife'

     3    33.     As alleged in Paragraphs   I through 33, inclusive, Defendants, anrl each of them, are liable in

     4
          tort for lhe i4iuries to Plaintiff, REYNALDO CARIIO.

     5
          14.     Prior to the ilroidentwhich forms the basis of this lawsuit, PlaintiffREYNALDO CARPIO

          was able lo and rtid perform his duties as a husband. Subsoqucnt to the sevclt and disabling iqiuries
     6
          sustaincd by hirn, and as a dircot and puxintate result thereof, he has beçn unable to perfonn his
     7
          duties as a husband.
  I
          35.     As a dirrct and proxirnatc result of the aforçmentioned couduct of the Defsndonts, ond each
  9
          of them, and as a result of the injuries und damages to Plaint¡ff, REYNALDO CARPIO, Plaintiff
t0
          CLENDA CARPIO has been dcprived of the love, affection, society, compattionship, solace or
 ¡I
          moral supporl, cornfo$, protection, oare, enjoymen[ of sexual relalions, and support and physical
L2
          nssistance in the operation and mainfçnance of tl¡e honre, of her huband, REYNALDO CARPIO,
13
          and has theloby sustained, and   will sonti¡urÊ to sustain, danrages in an amornt within thc
t4       jurisdiclion of this Cou$ and to be sbown accordiug to proof,
15

r6                                               D-EMAND TOR JURY          TRIAL
t7       36      Plaintiffs hereby dcmands a trial by jury,
l8
l9                                              I'R.ÀYEII FOR RALIATT
20       WHEREFORB, Plaintiffs pray fot judgmcnl against all Dcfendants as follows:
2l       t.      For genornl damages, including, but not limited to, pain and suffcring, physical, mcntnl and

22       emotional clislress iu an amount to be determined at trial and within tlæ juriodiction of this courf ;
23       2.      For special damages, including, but not limited to, physician fees, hospitall¿rtlon costs,
24       medical supplies and medication sosts, trûnsportstion o(penses, and lost \r,ages in an arnount to be
25       determined at trial and within the juuisdiction of this courfi
?6       3,      For future medical expensos in an amount to be delernrined at trial and within the
27       jurisdiction of this courti
28


                                                      COMPLAÍNT
         Case 4:19-cv-01655-KAW Document 1 Filed 03/29/19 Page 15 of 19




     I   4.      For attorney's fees putsuatrt to LC 3?09 for the second causc of action;

  2      5.      For costs of suit;

  3      ó.      For prejudgmcnt intercst frorn the date of the incident;

 4       7.      t'or such other and further relicf that this honorable court deoms just, fair, equitable and

  5      pulpcr in thc intçrest ofjustice.

 6       Dated: February 5,2016
                                                        Andre$, D, Sitzer,
  7
                                                        Attorney for
  I                                                     Reynaldo Carpio and Glenda Carpio

 I
 l0
 n
t2
l3
l4
l5
l6
t7
l8
t9
20

2l
22

23

24

25

26

27

28
                                                           -(r-
                                                     COMPLAINT
Case 4:19-cv-01655-KAW Document 1 Filed 03/29/19 Page 16 of 19




                                                668))
EXHIBIT
                   Case 4:19-cv-01655-KAW Document 1 Filed 03/29/19 Page 17 of 19

                                            o                                                    o
                                                             0frlGtNË,1,

       c                                                                          r46559
Rizio Law Firm PC                                                             (714) s0s-     8
l80l H Parkcourt Place                                                            FAX NO.:
                                                                              (714) s47-1245
Santa Ana, CA 92701
                        PI
                                                                    LOS AN
                                                                                                                    sEP 2      2 ?016
                                 OF CALI
                                                                                                       Sherri
lllNorthHill                          Los    90012
                                                                                                                     Raul Sanchez
                                al.

A-l                      et
                                                                                                                                 T
                                 AME           TO COMPLAINT
                                        F
                                                                                                                      09t72

 E     FICTITIOUS NAME (No order requlred)
                                                                                    name of lhe defendant and having
       Upon the filing of lhe comPlaint, the Plaintiff , being ignorant of the lrue




                                                                   to



                     com                         true        for


        09/2



 D INCORRECT NAME (Order requtred)
       The



                                                                        be:




                                                               ORDER

           COURT ORDERS the amendment epproved and filed'
dHE
#5r

ñr
?¡¡l-                                                                                                   Judicial
             Dated
F'j'


*L¡ctv       105 (Rev, o1/07)                        AMENDMENT TO COMPLAINT                                         Code Civ. Proc., $$ 471'5,
                                                                                                                                 472,473,474
   LASC ApProved 03'04
                                                      (Fictltious I Incorrect Name)


                                                                                                 Lexisìl ext s@ Auronated Californía County Forns
                            Case 4:19-cv-01655-KAW Document 1 Filed 03/29/19 Page 18 of 19

                                                o                                          o
  1                                                       PROOI'OF SERVICE

  2               I am employed in the County_ of Orange, State.of Califomia, I am o-ver thg age of l8 and
          not a pa6ì;ihã                  my businessãddress is 1801 H Parkcourt Place, Santa Ana,
  3       California 92701 "iihdaction;

  4             On Septemb er 21,2016, I served on all intelested_ parties in this action the foregoing
          document desäribed as: ÁMENDMENT TO COMPLAINT
   5
          t    x        ì    By placing [ ] the original; txxx I the o-riginal to propounding party and copies to all
   6                         ofhér parties; I X] a true copy thereof of the document(s):

   7      CO COI.JNSEL/ATTORNEY FOR PLAINTIFFS                          :

          LA'ü OFFICES OF ANDREW D. SITZER
   I      Andrew Sitzer, Bar No.: 239986
          930 E. Santa Ana Blvd'
      9   SantaAna, CA9270l
          1800) 420-8653
10        igssi +ss-1559 fax
Li-       ATTORNEY FOR ALLIED (RELATED CASE):
          Ian P. Culver, Esq.
L2        Booth LLP

13

L4

l_5
          DEFENDANT IN PRO PER:
16        Thanh Dien
          1682 Glenview
 L7       San Bemædino, CA 92411
                                                                                                        above to the fax
 1"8      t
          L        Ir        VIA FACSIMILE: I transmitted, via facsimile,lhe document(s) listed
                             nutU.i(s) set forth above on this date before 5:00 p'm'
 t9
 20
          txI                rå,sål3iJ8:i:1"'lf,å',ïä:*9,iì's*:"tri:d:ft":*å"*"di'fÌ31iffi1*.ï,ll,l
                                                                    piocessing correspondence for mailing'
                             familiar,, *itrr iÈrîtä"'jñ;ìi;;-.ï*ttrcüóqara  postaÎ service wittr po5tage thereon frrllv
 2L                          under tr,ut pràðììri;'ilï ã;ñ¡it!¿ïrtüú.s.
                                       o] íú; ffi¿ã;i initrõ or¿inuw õô** of business. I amãwarepostage   that on motion of
                             ;öid     G;i;;Ë'p;;;.¡ï*Íia                 if postA cance.llation   date or        meter date
 22                          Darw served,
                             írïd;ìú;        iãay ate.'date of deposit for ñrailing in affìdavit'
 23
              t Ir
              r.             vIA CERTIFIED RETURN RECEIPT: I placed the document(s)listed          above in a
                                                                                                       in the mail
 24                          JåËà'ö;irri;¿ Rrffi ilð.ipión"J"pelliüittr postage thereon ililly prepaid
(:¡!                         at Santa Ana, Califomia addressed as set forth above'
9s
ÞJ
2,a
Þj'
              t    I yJ*,ä3i3ffiffiffi:i,,'J;îî'S3tuffi:îÍililÜ.'.'l:[ï1î:trå';1"::åiil
                     ffiññì;iio             Ur áèiiurred to a FedEx agent for overnight delivery'
izt
6r
 28
              tl             VIA PERSONAL DELIVERY: I personally delivered the document(s) listed
                             the person(s) at the address(es) set forth above.
                                                                                                                above to
                         Case 4:19-cv-01655-KAW Document 1 Filed 03/29/19 Page 19 of 19


,îi¡'   |1,
                                               o                                  o
               t
                           I declæe under penalty of perjury, under the   the State of California, that the above
               2'   is true and conect.

               3.          Executed this   2lst day of September,   201   Ana, California.

               4'

               5

               6

               7

               I
               9,

              LC

              11

              L¿'

              L3

              L4

              15

              L6

              1?

              1.8

              L9

              20



              ,t

              2!
              24
              €l
              \ßt
              25
              lul
              26
              F-l
              €r
              vÅ

              28
